Exhibit 10.2

AMENDED AND RESTATED REVOLVING CREDIT NOTE

 

$40,000,000

     January 21, 2011   

FOR VALUE RECEIVED, GREEN PLAINS TRADE GROUP LLC, a Delaware limited liability
company (“GTRADE”), and each Person joined as a Borrower from time to time (each
a “Borrower”, and collectively, the “Borrowers”), hereby promise to pay, jointly
and severally, to the order of PNC BANK, NATIONAL ASSOCIATION (“PNC”), at the
office of Agent (as defined below) at the address set forth in the Loan
Agreement (as defined below) or at such other place as Agent may from time to
time designate to any Borrower in writing: (i) at the end of the Term or
(ii) earlier as provided in the Loan Agreement, the lesser of the principal sum
of Forty Million Dollars ($40,000,000) or such lesser sum which then represents
such Lender’s Commitment Percentage of the aggregate unpaid principal amount of
all Revolving Advances made or extended to any Borrower by PNC pursuant to
Section 2.1(a) of the Loan Agreement, in lawful money of the United States of
America in immediately available funds, together with interest on the principal
hereunder remaining unpaid form time to time, at the rate or rates from time to
time in effect under the Loan Agreement.

THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE is executed and delivered under
and pursuant to the terms of that certain Amended and Restated Revolving Credit
and Security Agreement, dated as of the date hereof (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among the Borrowers, the various financial institutions
named therein or which hereafter become a party thereto as lenders and PNC, in
its capacity as agent for Lenders (in such capacity, “Agent”) and in its
capacity as a Lender. Capitalized terms used herein and not otherwise defined
herein shall have the meanings provided in the Loan Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind whatsoever as further set forth in the Loan Agreement.

This Amended and Restated Revolving Credit Note is one of the Notes referred to
in the Loan Agreement, which among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayments of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain terms and conditions therein
specified. This Amended and Restated Revolving Credit Note amends and restates,
but does not extinguish the obligations evidenced by, that certain Revolving
Credit Note executed by GTRADE in favor of PNC in the original principal amount
of $30,000,000 dated July 30, 2009.

THIS AMENDED AND RESTATED REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF ILLINOIS.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Note the day and year
first written above intending to be legally bound hereby.

 

GREEN PLAINS TRADE GROUP LLC

By:

 

/s/ Jerry L. Peters

Name:

 

Jerry L. Peters

Title:

 

Chief Financial Officer

[SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT NOTE- PNC]

 

2